NUMBER 13-12-00503-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

DANIEL A. GARCIA,                                                           Appellant,

                                           v.

SAN JUANITA GARCIA,                                 Appellee.
____________________________________________________________

             On appeal from the 370th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      The appellant's brief in the above cause was due on October 1, 2012.            On

November 6, 2012, appellant filed a brief that was not in compliance with the Texas Rules

of Appellate Procedure. See TEX. R. APP. P. 38.1(k).
       Appellant filed a motion to waive the requirement of Rule 38.1(k) which was denied

by the Court on December 18, 2012. On January 11, 2013, the Clerk of the Court

notified appellant that the brief failed to comply with Rule 38.1 (k) of the Texas Rules of

Appellate Procedure. The brief does not contain an appendix as required by Rule

38.1(k). See Id.

       Appellant was directed to file an amended brief in compliance with the Texas Rules

of Appellate Procedure within ten days of the date of the letter, and notified that if the

Court received another brief that did not comply, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief, under

which circumstances the Court may affirm the judgment or dismiss the appeal. See Id.

38.9(a), 42.3(b),(c). Appellant failed to respond to the Court’s notice.

       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If the appellate court determines that the

briefing rules have been flagrantly violated, it may require a brief to be amended,

supplemented, or redrawn.        TEX. R. APP. P. 38.9(a).      If the appellant does not file

another brief that complies with the rules of appellate procedure, the appellate court may

strike the brief, prohibit the party from filing another, and proceed as if the party had failed

to file a brief. Id. Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an

appellant has failed to file a brief, the appellate court may dismiss the appeal for want of

prosecution.




                                               2
       Accordingly, we strike appellant=s non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),

42.3(b)(c).

                                                         PER CURIAM


Delivered and filed the
21st day of February, 2013.




                                         3